Citation Nr: 1221725	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

In an August 2011 decision, the Board remanded the Veteran's service connection claim for additional development.

Also in its August 2011 decision, the Board referred the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left hip disability and low back strain to the Agency of Original Jurisdiction (AOJ) for appropriate action.  However, it does not appear that any action has been taken on those claims.  Therefore, they are again referred to the AOJ for appropriate action.

As a final introductory matter, the Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed his Virtual VA file for additional evidence in connection with his appeal.  The Board acknowledges that it is obligated to review the Virtual VA file for additional pertinent evidence since, under current VA guidelines, such evidence is deemed part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board finds that, in this case, the Veteran's Virtual VA file is devoid of any additional relevant evidence and, thus, merits no further discussion at this time. 


FINDING OF FACT

The Veteran has withdrawn his appeal of the issue of entitlement to service connection for hypertension.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c)  (2011). 

In August 2007, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to service connection for hypertension, to include as secondary to sleep apnea, as identified in the June 2007 statement of the case, and the September 2010 and January 2012 supplemental statements of the case.

In January 2012, the RO issued a supplemental statement of the case (SSOC) continuing the denial of service connection for hypertension.  

Thereafter, on two separate SSOC response forms dated in January 2012, the Veteran indicated that he wished to withdraw the appeal of the issue of entitlement to service connection for hypertension.  The Board finds that the Veteran's written statements indicating his intention to withdraw the appeal as to the issue of service connection for hypertension satisfy the requirements for the withdrawal of the substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

The Board is cognizant that in a May 2012 brief, the Veteran's service representative addressed the issue that was previously withdrawn by the Veteran in his January 2012 written communications.  However, the Board observes that the Veteran's January 2012 written communications withdrawing his appeal, which were received by the AMC in March 2012, were not associated with the Veteran's claims folder until after the claims folder returned to the Board and after the representative's May 2012 brief was submitted.  Moreover, as the service representative's communication was not received within 60 days from the date of mailing of the June 2007 statement of the case, or within the one-year period from the date of the mailing of the December 2005 rating decision being appealed, it does not constitute a timely substantive appeal and cannot serve to reinstate the Veteran's appeal as to the issue of service connection for hypertension.  38 C.F.R. §§ 20.204(c), 20.302(b) (2011).

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for hypertension, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for hypertension is dismissed.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011). 


ORDER

The appeal concerning the issue of entitlement to service connection for hypertension is dismissed. 



____________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


